Exhibit 10.2

MEDIZONE INTERNATIONAL, INC.
 
Subscription Agreement
 
(________________________)
 
 
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.
 
THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.
 
Medizone International, Inc.
4000 Bridgeway, Suite 401
Sausalito, California 94965
 
Ladies and Gentlemen:
 
The undersigned understands that Medizone International, Inc., a corporation
organized under the laws of Nevada (the “Company”), is offering an aggregate of
Ten Million (10,000,000) shares of its common stock, par value $0.001 per share
(the “Shares”) and a Warrant to purchase additional shares of its common stock
(the “Warrant Shares” and, together with the Shares and the Warrant, the
“Securities”) in a private placement. The undersigned understands that the offer
and sale of the Securities is being made without registration of the Securities
under the Securities Act of 1933, as amended (the “Securities Act”), or any
securities law of any state of the United States or of any other jurisdiction,
and is being made pursuant to an exemption from registration under Regulation S
promulgated pursuant to the Securities Act, and/or Section 4(a)(2) of the
Securities Act.
 
1. Subscription. Subject to the terms and conditions hereof and the provisions
of the SEC Reports, the undersigned hereby irrevocably subscribes for the
Securities set forth in Appendix A hereto for the aggregate purchase price set
forth in Appendix A, which is payable as described in Section 4 hereof. The
undersigned acknowledges that the Securities will be subject to restrictions on
transfer as set forth in this subscription agreement (the “Subscription
Agreement”).
 
2. Acceptance of Subscription and Issuance of Securities. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing referred to in Section 3 hereof.  At such time (on
the Closing date), the undersigned shall be deemed for all corporate purposes to
be the owner of the Securities, notwithstanding that share certificates
representing the Securities may be delivered to the undersigned within five (5)
Business Days after the Closing, as provided in Section 4 of this
Agreement.  Subscriptions need not be accepted in the order received, and the
Securities may be allocated among subscribers. Notwithstanding anything in this
Subscription Agreement to the contrary, the Company shall have no obligation to
issue any of the Securities to any person who is a resident of a jurisdiction in
which the issuance of Securities to such person would constitute a violation of
the securities, “blue sky” or other similar laws of such jurisdiction
(collectively referred to as the “State Securities Laws”).
 
 
 

--------------------------------------------------------------------------------

 
 
3. The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of the Company, at 10:00 a.m. Pacific
Time, on such date as the Company accepts this Agreement by executing the same
and delivering the signed Agreement to the undersigned, as provided in Section 2
above.
 
4. Payment for Securities. Payment for the Securities shall be received by the
Company from the undersigned by wire transfer of immediately available funds or
other means approved by the Company at or prior to the Closing, in the amount as
set forth in Appendix A hereto. The Company shall deliver certificates
representing the Securities to the undersigned within five (5) Business Days of
the Closing bearing an appropriate legend referring to the fact that the
Securities were sold in reliance upon an exemption from registration under the
Securities Act.
 
5. Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that:
 
(a) The Company is duly formed and validly existing under the laws of Nevada,
with full power and authority to conduct its business as it is currently being
conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted.
 
(b) The Securities have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Subscription Agreement, will be validly
issued, fully paid and nonassessable.
 
(c) The Company has the requisite corporate power and authority to execute and
deliver the Subscription Agreements, to issue and sell the Securities and to
perform its obligations pursuant to the Subscription Agreements and the Articles
of Association.
 
(d) The Securities will be free of any liens or encumbrances created by or
imposed upon the Undersigned; provided, however, that the Securities are subject
to restrictions on transfer as set forth herein.
 
(e) Other than as contemplated in this Subscription Agreement, the articles of
the Company or the Shareholder Agreement, the Company:
 
(i) has no outstanding obligations, contractual or otherwise, to repurchase,
redeem or otherwise acquire any shares or other equity securities in its
capital;
 
(ii) is not a party to or bound by, or has any knowledge of, any agreement or
instrument relating to the voting of any of its securities; or
 
(iii) is not a party to or bound by any agreement or instrument under which any
person has the right to require it to distribute any such securities to the
public in the United States of America.
 
(f) No person has any pre-emptive rights in respect of offerings of securities
of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(g) This Subscription Agreement constitutes, when executed and delivered by the
Company at the Closing will constitute, a valid and binding obligation of the
Company enforceable against it in accordance with its terms.
 
(h) The Company is not a party to, bound or affected by or subject to any
Contract, charter or by-law provision, Law or authorization by a Governmental
Authority that would be violated or breached by, or under which a default would
occur or a Lien or a right of a third party would, or with notice or the passage
of time would, be created as a result of, the execution of, or the performance
of obligations under, this Subscription Agreement.
 
(i) The financial statements of the Company have been prepared in accordance
with US generally accepted accounting principles and present fairly the assets,
liabilities (whether secured, absolute, contingent or otherwise) and the
financial condition of the Company as at September 30, 2015.
 
(j) The Company has good and marketable title to its properties and assets, and
has good title to all its leasehold interests, in each case subject to no
material mortgage, pledge, lien, lease, encumbrance or charge, other than
(i) liens for current taxes not yet due and payable, (ii) liens imposed by law
and incurred in the ordinary course of business for obligations not past due,
and (iv) liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property, and which have not arisen
otherwise than in the ordinary course of business.
 
(k) To the knowledge of the Company (without having conducted any special
investigation or patent search), the Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, processes and similar proprietary rights
(“Intellectual Property”) necessary to the business of the Company as presently
conducted.  There are no outstanding options, licenses or agreements relating to
the Intellectual Property, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity. The Company has not received any written communication
alleging that the Company has violated any of the Intellectual Property of any
other person or entity.
 
(l) Each technical and senior managerial employee of the Company has executed an
agreement relating to proprietary information and assignment of inventions. All
key employees of the Company have entered into appropriate employment contracts
containing appropriate confidentiality, non-compete and non-solicit
covenants.  To the knowledge of the Company, no such employee is in violation of
their employment contract or agreements related to proprietary information and
assignment of inventions with the Company.
 
(m) The Company has timely filed all tax returns required to be filed by it with
appropriate federal, state and local governmental authorities. These returns and
reports are true and correct in all material respects. All taxes shown to be due
and payable on such returns, any assessments imposed, and, to the Company’s
knowledge, all other taxes due and payable by the Company on or before the
Closing have been paid or will be paid prior to the time they become delinquent.
 
 
3

--------------------------------------------------------------------------------

 
 
(n) No litigation, arbitration, action, suit, proceeding or investigation
(whether conducted by or before any judicial or regulatory body, arbitrator or
other person) is pending or, to the knowledge of the Company, threatened or
contemplated, against the Company, nor is there any basis there for known to the
Company.
 
(o) The Company is not in violation of any material term of its Articles of
Incorporation or Bylaws, each as amended to date, or, to the Company’s
knowledge, in any material respect of any term or provision of any material
indebtedness, contract or agreement to which it is party. To the Company’s
knowledge, the Company is not in violation of any federal or state or local
statute, rule or regulation applicable to the Company. The execution and
delivery of the Agreements by the Company, the performance by the Company of its
obligations pursuant to the Agreements, and the issuance of the Shares, will not
result in any material violation of, or materially conflict with, or constitute
a material default under, the Company’s Articles of Incorporation or Bylaws,
each as may be amended to date.
 
(p) No finder, broker, agent or other intermediary has acted for or on behalf of
the Company in connection with the negotiation or consummation of the
transactions contemplated by this Subscription Agreement, and no success fee,
broker’s fee, commission or similar fees will be payable by the Company to any
such Person in connection with such transactions.
 
6. Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to and covenants with the Company that:
 
(a) General.
 
(i) The undersigned has all requisite authority (and in the case of an
individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.
 
(ii) The undersigned is a resident of the state or country set forth on the
signature page hereto and is not acquiring the Securities as a nominee or agent
or otherwise for any other person.  The offer and sale of the Securities is
occurring outside the United States, pursuant to Regulation S, in that the offer
and sale is being made in an offshore transaction, no directed selling efforts
are being made by the Company in the US, and the offer and sale of the
Securities is not being made to a US person or for the account or benefit of a
US person.
 
(iii) The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefor.
 
(b) Information Concerning the Company.
 
(i) The undersigned acknowledges that the Company’s most recent Annual Report on
Form 10-K for the year ended December 31, 2014 and copies of the Company’s
Quarterly Reports on Form 10-Q for the quarters ended March 31, June 30 and
September 30, 2015 (“SEC Reports”) filed with the Securities and Exchange
Commission (“Commission”) under the Securities Exchange Act of 1934, as amended
(“Exchange Act”) are available and may be viewed and downloaded by the
undersigned from the Commission’s website http://www.sec.gov. The undersigned
has not been furnished any offering literature other than the SEC Reports and
has relied only on the information contained therein.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) The undersigned understands and accepts that the purchase of the Securities
involves various risks, including the risks outlined in the SEC Reports and in
this Subscription Agreement. The undersigned represents that it is able to bear
any loss associated with an investment in the Securities.
 
(iii) The undersigned confirms that it is not relying on any communication
(written or oral) of the Company or any of its affiliates, as investment advice
or as a recommendation to purchase the Securities. It is understood that
information and explanations related to the terms and conditions of the
Securities provided in the SEC Reports or otherwise by the Company or any of its
affiliates shall not be considered investment advice or a recommendation to
purchase the Securities, and that neither the Company nor any of its affiliates
is acting or has acted as an advisor to the undersigned in deciding to invest in
the Securities. The undersigned acknowledges that neither the Company nor any of
its affiliates has made any representation regarding the proper characterization
of the Securities for purposes of determining the undersigned’s authority to
invest in the Securities.
 
(iv) The undersigned is familiar with the business and financial condition and
operations of the Company, all as generally described in the SEC Reports. The
undersigned has had access to such information concerning the Company and the
Securities as it deems necessary to enable it to make an informed investment
decision concerning the purchase of the Securities.
 
(v) The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.
 
(vi) The undersigned acknowledges that the Company has the right in its sole and
absolute discretion to abandon this private placement at any time prior to the
completion of the offering. This Subscription Agreement shall thereafter have no
force or effect and the Company shall return the previously paid subscription
price of the Securities, without interest thereon, to the undersigned.
 
(vii) The undersigned understands that no federal or state agency has passed
upon the merits or risks of an investment in the Securities or made any finding
or determination concerning the fairness or advisability of this investment.
 
(c) Non-reliance.
 
(i) The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities and the other transaction documents that are described in the SEC
Reports shall not be considered investment advice or a recommendation to
purchase the Securities.
 
(ii) The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Securities or (B) made any representation to the undersigned regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations. In deciding to purchase the Securities, the
undersigned is not relying on the advice or recommendations of the Company and
the undersigned has made its own independent decision that the investment in the
Securities is suitable and appropriate for the undersigned.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Status of Undersigned.
 
(i) The undersigned has such knowledge, skill and experience in business,
financial and investment matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Securities. With the assistance of
the undersigned’s own professional advisors, to the extent that the undersigned
has deemed appropriate, the undersigned has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the
Securities and the consequences of this Subscription Agreement. The undersigned
has considered the suitability of the Securities as an investment in light of
its own circumstances and financial condition and the undersigned is able to
bear the risks associated with an investment in the Securities and its authority
to invest in the Securities.
 
(ii) The undersigned is not a US person as contemplated under Regulation S, nor
is the undersigned acquiring the Securities for the account or benefit of a US
person.  The undersigned agrees to furnish any additional information requested
by the Company or any of its affiliates to assure compliance with applicable
U.S. federal and state securities laws in connection with the purchase and sale
of the Securities. The undersigned acknowledges that the undersigned has
completed the Investor Questionnaire contained in Appendix B and that the
information contained therein is complete and accurate as of the date thereof
and is hereby affirmed as of the date hereof. Any information that has been
furnished or that will be furnished by the undersigned to evidence its status is
accurate and complete, and does not contain any misrepresentation or material
omission.
 
(e) Restrictions on Transfer or Sale of Securities. As applies to the Purchaser:
 
(i) The undersigned is acquiring the Securities solely for the undersigned’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities. The undersigned
understands that the Securities have not been registered under the Securities
Act or any State Securities Laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of the
undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Company is relying
upon the representations and agreements contained in this Subscription Agreement
(and any supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.
 
(ii) The undersigned understands that the Securities are “restricted securities”
under applicable federal securities laws and that the Securities Act and the
rules of the U.S. Securities and Exchange Commission (the “Commission”) provide
in substance that the undersigned may dispose of the Securities only in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
therefrom, and the undersigned understands that the Company has no obligation or
intention to register any of the Securities, or to take action so as to permit
sales pursuant to the Securities Act (including Rule 144 thereunder).
Accordingly, the undersigned understands that under the Commission’s rules, the
undersigned may dispose of the Securities principally only in “private
placements” which are exempt from registration under the Securities Act, in
which event the transferee will acquire “restricted securities” subject to the
same limitations as in the hands of the undersigned. Consequently, the
undersigned understands that the undersigned must bear the economic risks of the
investment in the Securities for an indefinite period of time.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) The undersigned agrees: (A) that the undersigned will not sell, assign,
pledge, give, transfer or otherwise dispose of the Securities or any interest
therein, or make any offer or attempt to do any of the foregoing, except in
accordance with the provisions of Regulation S, pursuant to a registration of
the Securities under the Securities Act and all applicable State Securities
Laws, or in a transaction which is exempt from the registration provisions of
the Securities Act and all applicable State Securities Laws; (B) not to engage
in hedging transactions with regard to the Securities, unless in compliance with
the Securities Act, (C) that the certificates representing the Securities will
bear a legend making reference to the foregoing restrictions; and (D) that the
Company and its affiliates are required to refuse to register any transfer of
the Securities not made in compliance with the foregoing restrictions.
 
(iv) The undersigned acknowledges that neither the Company nor any other person
offered to sell the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.
 
(v) In order to facilitate an orderly trading market in the Company’s
securities, in addition to and not in lieu of any transfer restrictions set
forth above, the undersigned agrees to a one (1) year lockup from the Closing
date on the sale of any of the Securities.
 
7. Conditions to Obligations of the Undersigned and the Company. The obligations
of the undersigned to purchase and pay for the Securities specified in Appendix
A and of the Company to sell the Securities are subject to the satisfaction at
or prior to the Closing of the following conditions precedent: the
representations and warranties of the Company contained in Section 5 hereof and
of the undersigned contained in Section 6 hereof shall be true and correct as of
the Closing in all respects with the same effect as though such representations
and warranties had been made as of the Closing.
 
8. Obligations Irrevocable. The obligations of the undersigned shall be
irrevocable.
 
9. Legend. The certificates representing the Securities sold pursuant to this
Subscription Agreement will be imprinted with a legend in substantially the
following form:
 
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS, AND IN THE CASE
OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE
LAWS.  HEDGING TRANSACTIONS WITH REGARD TO THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE ACT.”
 
 
7

--------------------------------------------------------------------------------

 
 
10. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.
 
11. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.
 
12. Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.
 
13. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the undersigned
(“Proceedings”), the undersigned irrevocably submits to the jurisdiction of the
federal or state courts located in Clark County, Las Vegas, Nevada, which
submission shall be exclusive unless none of such courts has lawful jurisdiction
over such Proceedings.
 
14. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.
 
15. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.
 
16. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
 
17. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid to the following addresses (or such other address as either party shall
have specified by notice in writing to the other):
 
If to the Company:
4000 Bridgeway, Suite 401
Sausalito, California 94965 USA
E-mail: medoz3int@yahoo.com
Attention:   Chief Executive Officer
 
with a copy to:
Durham Jones & Pinegar, P.C.
E-mail: kpinegar@djplaw.com
Attention:   Kevin R. Pinegar
 
If to the Purchaser:
To the address indicated on the Signature Page to this Subscription Agreement

 
18. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.
 
19. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company and the Closing, (ii) changes in the transactions, documents and
instruments described in the SEC Reports which are not material or which are to
the benefit of the undersigned and (iii) the death or disability of the
undersigned.
 
 
8

--------------------------------------------------------------------------------

 
 
20. Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement which would
cause any representation, warranty, or covenant of the undersigned contained in
this Subscription Agreement to be false or incorrect.
 
21. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 


 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this ____ OF NOVEMBER, 2015.
 
 
PURCHASER (if an individual):
PURCHASER (if an entity):
 
 
By____________________________
 
Name:_________________________
[NAME OF ENTITY]
 
By____________________________
 
Name:_________________________
 
Title:__________________________

 
Address:  _______________________________
 
State/Country of Domicile or Formation:
 
Aggregate Subscription Amount: US$                            
 
 
The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to ­­­­­­­­­­­­­­­________________ shares of common stock and a
Warrant with an aggregate exercise price of up to
US$                                                     .
 

 
Medizone International, Inc.
 
 
 
By: ___________________________
 
Name:_________________________
 
Title:__________________________
 
Date:  _________________________

 
 
10

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
CONSIDERATION TO BE DELIVERED
 
 
Securities to Be Acquired
Aggregate Purchase Price to be Paid
________________ shares of common stock and Warrants
US$____________________

 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
 
COVER SHEET WITH SUBSCRIPTION INSTRUCTIONS
 
 
Enclosed herewith are the documents necessary to subscribe for up to 10,000,000
shares of common stock (the “Securities”) of Medizone International, Inc., a
corporation organized under the laws of Nevada (the “Company”). The Securities
are being offered to qualified investors who are “accredited investors” as
defined in Rule 501 of Regulation D under the Securities Act of 1933, as amended
(“Securities Act”), and/or pursuant to Regulation S under the Securities Act.
Set forth herein are instructions for the execution of the enclosed documents.
 
 
A.      Instructions. 
 
Each person considering subscribing for Securities should review the following
instructions:
 
 
·
Subscription Agreement:  Two copies of the Subscription Agreement must be
completed, executed and delivered to the Company at the address set forth
below.  If your subscription is accepted, the Company will execute both copies
of the Subscription Agreement and return one copy to you for your records.

 
 
·
Back-up Documentation and Certification. If the investor is a natural person,
please provide copies of the following relevant documents:

 
(A)           Income: If the investor is basing accredited investor status on
income, please provide any Internal Revenue Service form that reports the
investor’s income for the two most recent years (including, but not limited to,
Form W-2, Form 1099, Schedule K-1 to Form 1065, and Form 1040); the investor’s
signature on the Subscription Agreement constitutes the investor’s written
representation that he or she has a reasonable expectation of reaching the
income level necessary to qualify as an accredited investor during the current
year; or
 
(B)           Net Worth: If the investor is basing accredited investor status on
net worth, please provide one or more of the following types of documentation
dated within the prior three months, and the investor’s signature on the
Subscription Agreement constitutes the investor’s written representation that
all liabilities necessary to make a determination of net worth have been
disclosed:
 
 
·
With respect to assets: Bank statements, brokerage statements and other
statements of securities holdings, certificates of deposit, tax assessments, and
appraisal reports issued by independent third parties; and

 
 
·
With respect to liabilities: A consumer report from at least one of the
nationwide consumer reporting agencies; or

 
(C)           Third Party Verification: Please provide a written confirmation
from one of the following persons or entities that such person or entity has
taken reasonable steps to verify that the investor is an accredited investor
within the prior three months and has determined that the investor is an
accredited investor:
 
 
 

--------------------------------------------------------------------------------

 
 
 
·
A registered broker-dealer;

 
 
·
An investment adviser registered with the Securities and Exchange Commission;

 
 
·
A licensed attorney who is in good standing under the laws of the jurisdictions
in which he or she is admitted to practice law; or

 
 
·
A certified public accountant who is duly registered and in good standing under
the laws of the place of his or her residence or principal office.

 
 
·
Payment:  Payment of US $0.10 per share for the Securities subscribed for shall
be made by delivery by Closing (as defined in the Subscription Agreement) of
cash to the Company via wire transfer to an account specified by the Company.

 
 
·
Acceptance or Rejection of Subscription: The Company shall have the right to
accept or reject any subscription, in whole or in part. An acknowledgment of the
Company’s acceptance of your subscription for the Securities subscribed for will
be returned to you promptly after acceptance.

 
 
B.      Communications.
 
All documents should be forwarded to:
 
Medizone International, Inc.
Attn:  Ed Marshall, CEO
4000 Bridgeway, Suite 401
Sausalito, CA 94965
E-mail: medoz3int@yahoo.com
 
 


 
2

--------------------------------------------------------------------------------

 
 